UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FLORENCE WILSON NZONGOLA,
Plaintiff,
v.  Civil Action No. 09-2220 (RJL)

MICHAEL J. ASTRUE, Commissi0ner,
Social Security Administration,

Defendant.

DISMISSAL ORDER

May ij ,?2012
For the reasons stated in the accompanying Memorandum Opinion, it is hereby
ORDERED that defendant’s motion to dismiss [Dkt. # 12] is GRANTED; and it
is further
ORDERED that the complaint and this civil action are DISMISSED.
This is a final appealable Order. See Fed. R. App. P. 4(a).

SO ORDERED.

/""'
?<9:(*’~\/~/
RIGH¢§RD J. LEoN

United States District Judge